

116 HR 6568 IH: Coverage for COVID–19 Treatment Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6568IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Ms. Blunt Rochester (for herself, Mrs. Trahan, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require group health plans and health insurance issuers offering group or individual health insurance coverage to provide coverage without imposing any cost sharing requirements for certain items and services furnished during any portion of the COVID–19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Coverage for COVID–19 Treatment Act of 2020.2.Coverage of covid-19 related treatment at no cost sharing(a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) shall provide coverage, and shall not impose any cost sharing (including deductibles, copayments, and coinsurance) requirements, for the following items and services furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act:(1)Medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who has been diagnosed with (or after provision of the items and services is diagnosed with) COVID-19 to treat or mitigate the effects of COVID-19.(2)Medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who is presumed to have COVID-19 but is never diagnosed as such, if the following conditions are met:(A)Such items and services are furnished to the individual to treat or mitigate the effects of COVID-19 or to mitigate the impact of COVID-19 on society.(B)Health care providers have taken appropriate steps under the circumstances to make a diagnosis, or confirm whether a diagnosis was made, with respect to such individual, for COVID-19, if possible.(b)Items and services related to COVID-19For purposes of this section—(1)not later than one week after the date of the enactment of this section, the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury shall jointly issue guidance specifying applicable diagnoses and medically necessary items and services related to COVID-19; and(2)such items and services shall include all items or services that are relevant to the treatment or mitigation of COVID-19, regardless of whether such items or services are ordinarily covered under the terms of a group health plan or group or individual health insurance coverage offered by a health insurance issuer.(c)Reimbursement to plans and coverage for waiving cost sharing(1)In generalA group health plan or a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) that does not impose cost sharing requirements as described in subsection (a) shall notify the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury (through a joint process established jointly by the Secretaries) of the total dollar amount of cost sharing that, but for the application of subsection (a), would have been required under such plans and coverage for items and services related to COVID-19 furnished during the period to which subsection (a) applies to enrollees, participants, and beneficiaries in the plan or coverage to whom such subsection applies, but which was not imposed for such items and services so furnished pursuant to such subsection and the Secretary of Health and Human Services, in coordination with the Secretary of Labor and the Secretary of the Treasury, shall make payments in accordance with this subsection to the plan or issuer equal to such total dollar amount.(2)Methodology for paymentsThe Secretary of Health and Human Services, in coordination with the Secretary of Labor and the Secretary of the Treasury shall establish a payment system for making payments under this subsection. Any such system shall make payment for the value of cost sharing not imposed by the plan or issuer involved.(3)Timing of paymentsPayments made under paragraph (1) shall be made no later than May 1, 2021, for amounts of cost sharing waivers with respect to 2020. Payments under this subsection with respect to such waivers with respect to a year subsequent to 2020 that begins during the period to which subsection (a) applies shall be made no later than May of the year following such subsequent year.(4)AppropriationsThere is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, such funds as are necessary to carry out this subsection.(d)Enforcement(1)Application with respect to phsa, erisa, and ircThe provisions of this section shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable.(2)Private right of actionAn individual with respect to whom an action is taken by a group health plan or health insurance issuer offering group or individual health insurance coverage in violation of subsection (a) may commence a civil action against the plan or issuer for appropriate relief. The previous sentence shall not be construed as limiting any enforcement mechanism otherwise applicable pursuant to paragraph (1).(e)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction or otherwise.(f)TermsThe terms group health plan, health insurance issuer, group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable.